 

EXHIBIT 10.1

JOSEPH PETROLEUM EXPLORATION LICENSE NO. 339

EXTENSION LETTER (TRANSLATION)

 

 

State of Israel

 

Ministry of Energy and Water

 

Natural Resources Authority

 

Oil and Gas

 

3rd of Sivan, 5773

 

May 12th, 2013

 

Attn:

 

Mr. Victor G. Carrillo, President & COO

 

Zion Oil & Gas

 

Bareket 22 N. Industrial Area

 

Caesarea 38900

 

 

Dear Sir,

 

Subject: Joseph License/339 – extension

 

Reference: your letter dated April 10th, 2012

 

In response to your request I hereby extend the 339/ Joseph license until
October 10th, 2013.

 

During the period of extension Zion Oil & Gas will execute the following work
plan:

 

a.Prepare and submit a detailed plan for the abandonment and plugging of the
Maanit-Rehovot #2 and Maanit –Joseph #3 wells until June 10th, 2013.

 

b.Complete the plugging and abandonment of the wells until October 1st, 2013,
and submit a detailed report on the above activities.

 

Sincerely,

 

Alexander Varshavski

 

Petroleum Commissioner

 



 

 

 